Citation Nr: 1126857	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-14 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an effective date prior to November 19, 2008 for the receipt of Dependents' Educational Assistance benefits.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to August 1978.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In August 2008, the appellant submitted a claim for Dependents' Educational Assistance (DEA) benefits.  That claim was denied in September 2008 because the Veteran was not permanently and totally disabled for VA purposes at that time.

2.  In a rating decision dated November 19, 2008, the RO found that the Veteran was permanently and totally disabled, and as such, his dependents were eligible for DEA benefits, effective from November 21, 2007.

3.  In December 2008, the appellant filed another claim for DEA benefits.

4.  In December 2008, the RO notified the appellant that he was entitled to DEA benefits and that he must (1) elect the date of which he wished to receive DEA benefits, and (2) notify the RO of that date within sixty days of receipt of the notification letter.  The letter further cautioned the appellant that if an election request was not received within sixty days of the letter, the RO was "required by law to change your beginning date to November 19, 2008.  You will not be able to change this date and you will not be entitled to any benefits prior to this date."

5.  The appellant did not respond to the RO's December 2008 letter within sixty days.  

6.  On May 18, 2009, the Veteran filed a request seeking an effective date for his DEA benefits beginning in December 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to November 19, 2008 for the receipt of DEA benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501, 5107(b), 5110, 5113(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 21.1029, 21.3041, 21.4131 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The provisions for determining the effective date for an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  The general rule with regard to a grant of benefits based on an original claim is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Under Chapter 35, Title 38, of the United States Code, DEA benefits are available for those claimants whose education would be impeded or interrupted by reasons of disability or death of a parent that is related to military service.  For purposes of determining who is an "eligible person" for Chapter 35 benefits, a claimant who is the child of a veteran will be deemed eligible if the parent has died of a service-connected disability, or has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated was in existence.  See 38 U.S.C.A. §§ 3500, 3501(a)(1)(A) (West 2002); see also 38 C.F.R. §§ 21.3021(a)-(b) (2010). 

The commencement date for an eligible child to use DEA benefits generally is his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date, and the period of eligibility continues until age 26.  38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. § 21.3041(a) (2010).  During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a) (2010).  The applicable regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030 (2010).  As a general matter, the date of claim is considered that on which a valid claim or application is considered to have been filed with VA, based upon either the date of a formal claim received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b). 

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a). 

Additionally, the effective date for commencing an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of claim (as determined pursuant to section 21.1029, as explained above); the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d). 

When determining the effective date of an award under Chapter 35, VA also has the discretion to consider the individual's application as having been filed on his or her prescribed eligibility date, even if that date is more than one year before the date of the initial rating decision.  38 U.S.C.A. § 5113.  The criteria for an earlier effective date are as follows: the claimant is an eligible person who (A) submits to the Secretary of VA an original application for DEA benefits within one-year of the date the Secretary makes the rating decision; (B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one year period ending on the date on which the application was received; and (C) would have been entitled to such educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date. 

It is further noted, however, that pursuant to 38 C.F.R. § 21.3041(i), the dependent child must elect the beginning date of their period of eligibility.  38 C.F.R. § 21.3041(i)(2) further states that: 

If the child does not elect a beginning date within 60 days of VA's written notice informing him or her of the right to elect a beginning date, the period of eligibility beginning date will be whichever of the following applies - (i) The date of the VA's decision that the veteran has a P&T disability; or (ii) The date of the VA's decision that the veteran's death is service-connected. 

38 C.F.R. § 21.3041.  The appellant contests the beginning date of November 19, 2008, which the RO assigned as the earliest date of use of this award.  In December 2008, the RO informed the appellant that it had granted basic eligibility for DEA benefits.  It further informed the appellant that the beginning date of his eligibility period would be either November 21, 2007 (the date that the Veteran became permanently and totally disabled for VA purposes), or, November 24, 2008 (the date of the RO's letter informing the Veteran of VA's decision that he was permanently and totally disabled due to service-connected disabilities), or, any date between those two dates.  The letter further notified the appellant that, if he did not elect a date to start the benefits within 60 days from the date of the letter, the date that would chosen would be November 19, 2008 (the date of the rating decision which found the Veteran to be permanently and totally disabled for VA purposes).  

The record reveals that the appellant did not respond to the RO's December 2008 letter.  The next correspondence received by the RO from the Veteran was dated in May 2009, nearly three months after his response to the December 2008 letter was due.  In May 2009, the appellant requested that his DEA benefits become effective in December 2007.  In a July 2009 notice of disagreement, the Veteran stated that he believed the effective date of his DEA benefits should be November 21, 2007, the date that the Veteran became permanently and totally disabled for VA purposes.  In a February 2010 statement, the Veteran stated that the DEA benefits should have been "retroactively granted back to the date of 11/21/07" and noted that his son "started college in August 2007."  A March 2010 substantive appeal, signed by both the appellant and the Veteran, states that the appellant "originally submitted VA Form 21-5490 incorrectly requested an effective date of 8-20-07" but that he "later requested an effective date of 11-21-07, which is the effective dated [sic] of grant of Chapter 35.  You have stated that there was another letter sent to me for election of effective date, but I never received that letter."

The Board acknowledges the appellant's argument that he did not receive the December 2008 letter notifying him that he had 60 days to choose an effective date for his DEA benefits.  In that regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (holding that VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Although the appellant contends that he did not receive the December 2008 letter, the evidence of record reflects that the December 2008 letter was sent to the appellant at his last known address of record, and there is no evidence that it was returned as undeliverable.  As such, the Board finds that there is no clear evidence that the RO failed to send the appellant the December 2008 letter notifying him that he had 60 days to respond to the letter and choose a beginning date for his DEA benefits, and the presumption of regularity has not been rebutted.

In this case, the appellant's failure to respond to the RO's election request in a timely manner required the RO to follow the regulations that govern the assignment of effective dates.  Pursuant to 38 C.F.R. § 21.3041(i)(2), the RO could not have assigned the requested effective date of November 21, 2007, because the appellant did not respond to the RO within the 60-day election period.  The RO was bound by law to use the date that it determined that the Veteran had a permanent and total disability for VA purposes, which was November 19, 2008.  The only way that an earlier date could have been assigned would have been if the appellant had replied to the RO within 60 days after the December 2008 notification letter had been sent.  Since the appellant did not timely respond, the RO had no choice under the governing law but to assign November 19, 2008 as the election date. 

Accordingly, the date of election of DEA benefits by the appellant is established as November 19, 2008, based on the objective evidence of record under the governing law.  The laws and regulations governing the assignment of effective dates are binding in determining the outcome of this matter.  38 U.S.C.A. § 7104(c) (West 2002). 

In this case, the facts are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An effective date prior to November 19, 2008, for the receipt of DEA benefits is denied. 



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


